Appeal by the defendants third-party plaintiffs from an order of the Supreme Court, Suffolk County (Doyle, J.), dated November 15, 1990, which granted the plaintiff’s motion for partial summary judgment on the issue of liability based on a violation of Labor Law § 240 (1), and denied their cross motion for summary judgment against the third-party defendant.
*456Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs, for reasons stated by Justice Doyle at the Supreme Court. Bracken, J. P., Sullivan, Copertino and Santucci, JJ., concur.